Citation Nr: 0831302	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder disability, to include as 
secondary to service-connected right elbow disability, and, 
if so, whether service connection is warranted.

2.  Entitlement to service connection for a right wrist 
disability, to include as secondary to service-connected 
right elbow disability, and to include temporary total 
evaluation as a result of surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

With regard to the veteran's petition to reopen his claim of 
entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
right elbow disability, to establish jurisdiction over this 
issue, the Board must first consider whether new and material 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & West Supp. 2008).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 
1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been 
submitted to reopen the claim.

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008, who was designated by the Chairman to 
conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2008) and who 
participated in this decision.  A transcript of that 
proceeding is of record.


FINDINGS OF FACT

1.  The RO denied service connection for a right shoulder 
disability, to include as secondary to service-connected 
right elbow disability, in a decision issued in July 1992.
2.  Evidence submitted subsequent to the RO's July 1992 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The veteran's right shoulder disability is not the result 
of a disease or injury in service; the competent medical 
evidence of record does not indicate that a medical nexus 
exists between the veteran's service-connected right elbow 
disability and his currently diagnosed right shoulder 
disability.

4.  The veteran's right wrist disability is not the result of 
a disease or injury in service; the competent medical 
evidence of record does not indicate that a medical nexus 
exists between the veteran's service-connected right elbow 
disability and his currently diagnosed right wrist 
disability.

5.  As the veteran is not service connected for a right wrist 
disability, he is not entitled to a temporary total 
evaluation as a result of surgery.


CONCLUSIONS OF LAW

1.  The RO's July 1992 decision denying the veteran's claim 
of entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
right elbow disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 
38 C.F.R. § 20.1100 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
right shoulder disability, to include as secondary to 
service-connected right elbow disability, has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A right shoulder disability is not the result of a 
disease or injury in service or the result of the veteran's 
service-connected right elbow disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).
4.  A right wrist disability is not the result of a disease 
or injury in service or the result of the veteran's service-
connected right elbow disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007); see also Allen, supra.

5.  The criteria for the assignment temporary total 
disability rating for a right wrist disability have not been 
met.  38 C.F.R. §§ 4.29 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2007).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
right shoulder disability, to include as secondary to a 
service-connected right elbow disability.

The RO's July 1992 decision denied the veteran's claim of 
entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
right elbow disability.  At the time of the July 1992 denial, 
the veteran's service medical records, private treatment 
records and VA treatment records were of record.  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  The veteran's claim was denied 
based on the fact that the first complaints of right shoulder 
pain were noted in 1983, more than 10 years after the 
veteran's discharge from service and based on the negative 
nexus opinion provided in a May 1992 VA medical examination.  
There was no positive medical evidence of record at the time 
of the July 1992 rating decision.  

Objective evidence has been added to the record since the 
July 1992 denial, including VA treatment records and VA 
medical examinations.  This evidence is not cumulative and 
redundant.  It had not been submitted before.  Since the 
evidence relates to a crucial question in the veteran's case, 
i.e., whether a medical nexus exists between the right 
shoulder disability and the service-connected right elbow 
disability, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the veteran's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the petition to reopen the claim of entitlement to 
service connection for a right shoulder disability, to 
include as secondary to a service-connected right elbow 
disability, reopening has been granted, as discussed above.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the veteran's claims of entitlement to 
service connection for a right shoulder disability and right 
wrist disability, both to include as secondary to service-
connected right elbow disability on the merits, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Despite this change in the regulation, the May 2005 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

A notice letter dated in March 2006 informed the veteran of 
how VA determines the appropriate disability ratings or 
effective dates to be assigned when claims are granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that Dingess aspects of VCAA notice 
were provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2006 
notice was provided to the veteran, the claim was 
readjudicated in a December SOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claims on appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
veteran was afforded medical examinations in October 2005 and 
June 2007 to obtain opinions as to whether his right shoulder 
and right wrist disabilities can be directly attributed to 
service or considered secondary to his service-connected 
right elbow disability.  Further examination or opinion is 
not needed on the claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service or 
considered as secondary to his service-connected right elbow 
disability.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that he currently suffers from 
disabilities of the right shoulder and right wrist as a 
result of his service-connected right elbow disability.  
Specifically, the veteran alleges that due to the guarding 
required to protect his right elbow from overuse, he now 
experiences right shoulder and right wrist disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2007).

As a preliminary matter, the Board notes that the earliest 
diagnoses of arthritis of the right shoulder were in 1983 
(over 10 years after separation) and the right wrist were in 
2005 (over 30 years after the veteran's separation from 
military service).  As such, the veteran is not entitled to 
presumptive service connection under 38 C.F.R. § 3.307, 3.309 
(2007).  There is also no medical evidence of continuity of 
symptomatology or evidence relating a right shoulder or right 
wrist disability (including arthritis) to any injury or 
disease in service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Additionally, the veteran 
does not contend that his right shoulder and right wrist 
disabilities are the direct result of service.  See VA Form 
9, January 31, 2007; Travel Board hearing transcript, May 20, 
2008.  Accordingly, the Board finds that the preponderance of 
the evidence shows that right shoulder and right wrist 
disabilities, to include arthritis, were not incurred in or 
aggravated by his active service.

As to his claim for service connection on a secondary basis, 
a disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Allen, supra.

In support of his claims, the veteran has submitted VA 
treatment records, private treatment records and VA 
examination reports.  These records support the veteran's 
contention that he suffers from current disabilities of the 
right shoulder and right wrist, to include arthritis.  The 
aforementioned records also note the veteran's continuing 
treatment for his service-connected right elbow disability.  
Elements (1) and (2) of Wallin have clearly been met.  See 
Wallin, supra.
The Board now turns to element (3) of Wallin, medical 
evidence of a nexus between the veteran's service-connected 
right elbow disability and his right shoulder and right wrist 
disabilities.  The Board reiterates that since the veteran's 
claim of entitlement to service connection for a right 
shoulder disability has been reopened, all the evidence of 
record, both new and old, is for consideration.

The veteran first complained of right shoulder pain in April 
1983, though no specific diagnosis was provided.  See VA 
treatment record, April 8, 1983.  He sought additional 
treatment in June 1983, stating that his right shoulder pain 
had increased in severity.  He was noted to have full range 
of motion of the right shoulder, but with tenderness.  See VA 
treatment record, June 7, 1983.  In November 1983, the right 
shoulder was again noted to have full range of motion with 
tenderness over the acromioclavicular (AC) joint on motion 
and palpation.  
X-rays were considered to be within normal limits except for 
some questionable early degenerative joint disease of the AC 
joint of the right shoulder.  See VA treatment record, 
November 8, 1983.  A subsequent treatment note in September 
1984 noted a possible mild tear of the shoulder girdle or 
adhesive capsulitis.  See VA treatment record, September 4, 
1984.

In support of his claim, the veteran submitted numerous 
treatment records.  In May 1988, the veteran participated in 
an examination by the Disability Determination Service.  The 
veteran reported that he began to experience right shoulder 
pain approximately 10 years after his first elbow surgery.  
Upon examination, the right shoulder was tender to palpation 
of the trapezius muscles.  The examiner concluded that there 
was no objective evidence of disease of the right shoulder.  
He also opined that the veteran's suspected ligamentous and 
tendinous pain was likely a result of the changes in the way 
he used his shoulder, secondary to his problems with his 
right elbow.  See Disability Determination Service 
examination report, May 27, 1988.  Here, the Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

The December 1997 VA examination report noted that x-rays of 
the veteran's right shoulder were unremarkable.  The examiner 
opined that the veteran had full range of motion, but in his 
case, because of the elbow pain, multiple elbow surgeries and 
the compromise by the right shoulder, there was a probability 
of right shoulder diffuse para-arthralgic type of pain.  See 
VA examination report, December 18, 1997.  A VA treatment 
record dated in November 2001 noted the veteran's complaints 
of right wrist pain.  The examiner noted that there were no 
palpable or visible abnormalities.  The examiner noted that 
it was possible that the right wrist pain could be a 
complication from previous surgeries on the elbow.  See VA 
treatment record, November 28, 2001.  The Board observes that 
the Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
examiners here do not provide any basis for these 
conclusions, in fact, the use of the words "probable" and 
"possible" denote the examiners' uncertainty in these 
findings.

In April 2004, the veteran had right wrist fusion surgery.  A 
January 2006 follow-up note for the veteran's surgery noted 
that the wrist was doing well.  The examiner noted that at 
that time, the veteran would only be awarded 10 percent to 20 
percent service connection, as impairment of the elbow could 
lead to wrist overuse and arthritis, but no more than that.  
See VA treatment record, January 1, 2006.  The Board notes 
that the statement that the veteran's right wrist disability 
is service connected is a legal conclusion.  A medical 
examiner, no matter how well intentioned, cannot provide a 
legal conclusion.  Service connection is determined by the RO 
and the Board; those duly authorized by statute and trained 
to do so.  The VA examiner's statement is in no way binding 
on the determination of the Board.  Additionally, the 
examiner did not provide any basis for the conclusion that an 
elbow impairment could lead to wrist overuse.  There is also 
no indication that the examiner reviewed the veteran's claims 
file to provide a thorough and well-reasoned conclusion.  See 
Obert, supra.

The June 2007 VA examination report noted that the veteran 
reported his right elbow condition caused problems with his 
right shoulder and right wrist.  See VA examination report, 
June 26, 2007.  In Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Court stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the veteran and that are unsupported by the 
clinical evidence.  There is no evidence to indicate that the 
examiner supported this conclusion.  It is clear that this 
statement were merely a recitation of the facts provided by 
the veteran.

The only remaining evidence in support of the veteran's 
claims is lay statements alleging that the veteran's right 
shoulder and right wrist disabilities are related to his 
service-connected right elbow disability.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his right shoulder and right wrist pain.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

The record also contains significant evidence against the 
veteran's claims.  The veteran participated in a VA 
examination in August 1988, during which he continued to 
complain of right shoulder pain.  No diagnosis or nexus 
statement was provided.  See VA examination report, August 1, 
1988.  A May 1992 general VA examination report noted that 
the veteran had full range of motion of the right arm.  He 
could touch the back of his head with both arms, scratch his 
back and raise his arms to the ceiling without difficulty.  
He also had full range of motion of the right shoulder.  The 
examiner diagnosed the veteran with right shoulder pain, 
etiology unknown.  See VA examination report, May 12, 1992.  


The May 1992 joints VA examination report noted no evidence 
of impingement and no abnormality of the right shoulder was 
detectable on physical examination.  It was not felt that the 
veteran's right shoulder pain was coming from any abnormal 
body mechanics related to his right elbow deformity, as he 
certainly had functional range of motion of the right arm.  
The examiner stated that with normal pronation and 
supination, it would be hard to imagine much need for 
compensation at the shoulder for decreased range of motion in 
the elbow.  It was further noted that if anything, the pain 
the veteran described in the right elbow and right upper 
extremity should cause him to favor that shoulder and use it 
less, thereby decreasing the likelihood of any overuse 
syndrome.  Overall, the examiner was unable to find any 
pathology with regard to the veteran's right shoulder.  See 
VA joints examination report, May 12, 1992.

The October 2005 VA joints examination report noted that x-
ray findings for the right shoulder and right wrist included 
superior migration of the humeral head, possibly representing 
rotator cuff disease.  The examiner noted (1) the veteran's 
elbow fracture existed prior to entry into service (EPTE) 
without specific aggravation in service and decreased range 
of motion as EPTE, (2) bilateral entrapment mononeuropathies, 
which was less likely as not a complication of the veteran's 
elbow surgeries and (3) right shoulder and right wrist 
degenerative changes.  The right shoulder and right wrist 
disabilities were considered to be less likely as not caused 
by or a result of the service-connected right elbow 
disability.  The examiner further opined that no scientific 
studies have shown that patients develop degenerative changes 
of the wrist or shoulder due to previous injuries to the 
elbow.  See VA examination report, October 17, 2005.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
the VA examination reports dated in May 1992 and October 2005 
to be the most persuasive.  The majority of the positive 
medical evidence of record is either based on history 
provided by the veteran, or on conjecture by the examining 
physician.  None of the positive examination reports address 
the premise of the 1992 report, that right elbow disabilities 
would cause the exact opposite of the veteran's claims (i.e. 
that he would use these joints even less due to his elbow 
injuries).  The other treatment records do not provide 
sufficient reasons and bases for the positive medical nexus 
statements.  While the Board can certainly empathize with the 
veteran's sincere belief that his current right shoulder and 
right wrist disabilities are the result of his service-
connected right elbow disability, the competent medical 
evidence of record simply does not support this contention.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims that his 
current right shoulder and right wrist disabilities are 
secondary to his service-connected right elbow disability.  
There is not an approximate balance of evidence.

III.  Temporary Total Evaluation

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2007).

The veteran has not been service connected for a right wrist 
disability, nor did his 2004 wrist surgery require VA 
hospital treatment for a period in excess of 21 days.  As 
such, the veteran is not entitled to a temporary total 
evaluation for his right wrist surgery.  Id.

ORDER


As new and material evidence has been submitted regarding the 
claim of service connection for a right shoulder disability, 
to include as due to service-connected right elbow 
disability, the veteran's claim is reopened.

Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
right elbow disability, is denied.

Entitlement to service connection for a right wrist 
disability, to include as secondary to service-connected 
right elbow disability, is denied.

Entitlement to a temporary total evaluation for right wrist 
surgery is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


